PER CURIAM.
Appellant challenges the judgment and sentence entered after he was found guilty by a jury of two counts of armed robbery. Appellant contends the trial court erroneously overruled his objection to the prosecution’s questions concerning the nature of the crime for which he was on probation after Appellant had already admitted on direct examination that he was on probation for a felony. The State properly concedes error, and we reverse. See Rodriguez v. State, 761 So.2d 381, 383 (Fla. 2d DCA 2000) (holding, “When the witness admits his or her convictions, a trial court errs by allowing the State to question the witness about the specific convictions.”). Accord, Kyle v. State, 650 So.2d 127, 127-28 (Fla. 4th DCA 1995).
REVERSED and REMANDED for proceedings consistent with this opinion.
VAN NORTWICK, THOMAS, and MARSTILLER, JJ., concur.